t c summary opinion united_states tax_court wayne smith petitioner v commissioner of internal revenue respondent docket no 16263-05s filed date frank m schuler and tara jensen for petitioner vicki l miller for respondent goldberg special_trial_judge this matter was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended this matter is before us under rule on the parties’ cross-motions for summary_judgment respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining a levy on petitioner’s property to collect unpaid taxes for taxable years and the underlying issue for decision in this matter is whether respondent’s appeals_office abused its discretion by rejecting offers-in-compromise made on petitioner’s behalf thus sustaining respondent’s proposed levy action against petitioner’s individual_retirement_account ira background for purposes of addressing the parties’ cross-motions for summary_judgment the record in this matter consists of the pleadings the parties’ cross-motions for summary_judgment and the relevant documents attached thereto the underlying facts in this case are not in dispute in order to collect unpaid federal income taxes and related additions to tax and interest for and respondent seeks to levy on petitioner’s ira for the taxes owed as follows dollar_figure for dollar_figure for and dollar_figure for filing of federal_income_tax returns petitioner delinquently filed his federal_income_tax return for taxable_year on date on his return he reported tax in the amount of dollar_figure less withholding credits of dollar_figure he did not remit the dollar_figure owed when he filed his return petitioner later made three payments totaling dollar_figure towards the amount owed for petitioner delinquently filed his federal_income_tax return for taxable_year on date on hi sec_2001 return he reported tax in the amount of dollar_figure less withholding credits of dollar_figure he did not remit the dollar_figure owed when he filed his return petitioner delinquently filed hi sec_2002 federal_income_tax return on date on hi sec_2002 return he reported tax in the amount of dollar_figure less withholding credits of dollar_figure he did not remit the dollar_figure owed when he filed his return request for collections due process hearing on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 which stated that respondent intended to levy on petitioner’s ira account in days in response petitioner timely filed a request for a collection_due_process cdp hearing with respondent’s appeals_office petitioner’s request for a hearing indicated his disagreement with respondent’s notice_of_intent_to_levy on the grounds that the collection by levy is inappropriate as i intend to submit an offer_in_compromise to resolve the tax_liability soon offer-in-compromise as contemplated in his request for a hearing an offer-in- compromise oic was submitted on petitioner’s behalf by the kansas city tax clinic on date petitioner offered to pay a total of dollar_figure in monthly payments of dollar_figure to compromise his outstanding total_tax liabilities including any interest penalties and additions to tax with respect to the taxable years at issue a document entitled explanation of special circumstances explanation was attached to petitioner’s oic in this explanation petitioner stated that when he was retired from at t in as the result of a corporate downsizing his pension account with bank of america had a value of approximately dollar_figure at some time after his separation from at t petitioner bifurcated this pension account placing about one- half of its total value into a new separate retirement account also with bank of america the explanation also stated that a combination of his taking several distributions from both of his bank of america accounts along with poor market factors had resulted in a total depletion of one of the two bank of america accounts the record reflects that at the time of his separation from at t petitioner started receiving a series of substantially_equal_periodic_payments pursuant to sec_72 from one of the two bank of america accounts in the form of a monthly distribution in the amount of dollar_figure petitioner was still receiving this monthly amount at the time the present motions were heard by the court petitioner’s financial statements which are included as part of the record contain the following information regarding petitioner’s ira accounts year amount held in ira form amount issued to petitioner form 1099-r dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number with respect to the establishment and value of petitioner’s bifurcated accounts and the amounts withdrawn on each the record contains only one bank statement from the bank of america accounts dated january this statement contains the following information account number portfolio detail total value mutual funds dollar_figure cash mutual funds dollar_figure the kansas city tax clinic in letters to respondent dated date and date explained that petitioner’s withdrawals from the bank of america accounts were due to his inability to work as a result of general downsizing in the telecommunications market his considerable personal expenses and his gambling addiction the date letter contained a bank of america statement dated february through date showing that in the course of month petitioner withdrew nearly dollar_figure from atms which the kansas city tax clinic describes as either at the woodlands racetrack or the argosy casino petitioner attached to his oic form 433-a collection information statement for wage earners and self-employed individuals on which he listed the following as his monthly income and expenses pension social_security food clothing and misc housing and utilities transportation health care taxes income after expense sec_1dollar_figure dollar_figure 1we note that petitioner did not receive social_security payments and will not be eligible to receive such payments until the year the dollar_figure is solely the amount of the monthly distribution from the ira during the taxable years in issue through the time that the present motions were heard petitioner resided with his mother in her home the record contains a letter dated date and signed linora smith which states wayne smith has paid dollar_figure a month rent in cash for approximately the past three-and- one-half years with respect to the substantiation of the above expenses the record contains voided photocopies of personal money orders drafted on an account held with central communications credit_union dated january through march of the pay to the order of line on each of these money orders has been filled in by hand and neither the amounts reflected in these orders nor their payees correspond exactly to the expenses listed above finally and with respect to additional special circumstances the explanation attached to the original oic states that petitioner pincite years old is unable to find any worthwhile work and that he previously underwent two angioplasty procedures collections due process hearing a cdp hearing occurred between petitioner’s representative and the internal_revenue_service irs on date at that hearing petitioner’s representative restated the oic in the amount of dollar_figure and also proposed a second alternative oic whereby the irs could levy on petitioner’s then-existing accounts to collect the full payment for the periods covered by the hearing provided that the irs would both waive all penaltie sec_1 associated with the account withdrawal and compromise any liability stemming from petitioner’s taxable_year on the amounts withdrawn on the account for dollar_figure the appeals_office rejected both the original oic and the newly proposed oic on the grounds that they were unacceptable and not viable collection alternatives the appeals_office also stated that the proposed levy would not deplete petitioner’s remaining ira account and that petitioner had neither alleged nor proven that he was disabled or unable to work on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent’s appeals_office sustained respondent’s proposed levy action the petition alleges that respondent’s appeals_office abused its discretion in denying petitioner’s oic because it did not appreciate the effect that the recapture penalty under sec_72 would have on petitioner as a result of a levy on petitioner’s bank of america account the petition also lists as grounds for relief that the proposed levy is more intrusive than necessary and that petitioner has shown special hardship circumstances which demand a settlement of a lesser amount than that of the full assessment 1namely the recapture penalty under sec_72 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 a party opposing a motion for summary_judgment may not rest upon the mere allegations or denials of such party’s pleading but the objecting party’s response must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 the petition was filed pursuant to sec_6330 which provides for tax_court review of the commissioner’s administrative determinations to proceed with the collection of tax_liabilities via levies on property where the validity of the underlying tax_liability is at issue the court will review that matter de novo 115_tc_35 where as here the underlying liability is not at issue the court will review the determinations made by respondent’s appeals_office with respect to the proposed collections action under the abuse_of_discretion standard 114_tc_176 under this standard the court shall consider whether the actions of the appeals_office in rejecting petitioner’s oic and thus sustaining respondent’s proposed collections action were arbitrary capricious or without sound basis in law see 114_tc_604 112_tc_19 petitioner argues that respondent’s appeals_office abused its discretion in rejecting both proposed oics because it did not consider that a levy upon petitioner’s remaining ira a periodic_payments account structured under sec_72 would trigger the recapture_tax in such a manner that petitioner would be essentially left with little or no assets to live on until the time that he would be eligible to receive social_security moreover petitioner argues that respondent’s appeals_office ignored evidence that he was unable to work and that his offers were reasonable in the light of his considerable and necessary monthly expenses generally amounts distributed from an ira are includable in gross_income as provided in sec_72 sec_408 sec_72 further provides if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includable in gross_income sec_72 further provides paragraph t shall not apply to any of the following distributions a distributions which are-- iv part of a series of substantially_equal_periodic_payments or vii made on account of a levy under sec_6331 on the qualified_retirement_plan sec_72 provides a in general if-- i paragraph does not apply to a distribution by reason of paragraph a iv and ii the series of payments under such paragraph are subsequently modified other than by reason of death or disability - i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer’s tax for the 1st taxable_year in which such modification occurs shall be increased by an amount determined under regulation equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period petitioner’s argument is premised on his belief that sec_72 which applies the aforementioned recapture_tax when a taxpayer modifies an existing series of substantially equal payments supersedes the exception to the 10-percent additional tax provided in sec_72 in cases where the distribution from a qualified_plan is made as a result of a levy action under sec_6331 as we cannot point to authoritative case law we accordingly begin our analysis with the relevant legislative_history and intent behind the enactment of clause vii of sec_72 sec_72 was enacted as an amendment to sec_72 as part of the irs restructuring and reform act of publaw_105_206 112_stat_685 as reasoning for the addition of clause vii the senate report states the imposition of the 10-percent early withdrawal tax on amounts distributed from employer-sponsored retirement plans or iras on account of an irs levy may impose significant hardships on taxpayers accordingly the committee believes such distributions should be exempt from the 10-percent early withdrawal tax s rept pincite 1998_3_cb_537 notably in further explanation of clause vii the senate report emphasizes that the exception provided in clause vii shall only apply if the plan or ira is levied it does not apply for example if the taxpayer withdrawals funds to pay taxes in the absence of a levy or in order to release a levy on other interests id therefore the distinction that gives sec_72 precedence over the recapture_tax clause in sec_72 is the concept of voluntariness namely that clause vii is intended to apply where the action that caused a distribution to be made did not originate with the taxpayer and or did not occur at the discretion or direction of the taxpayer this concept of voluntariness is also echoed in 111_tc_250 concerning the recapture_tax provision under sec_74 and 476_f3d_1041 9th cir addressing sec_72 in arnold the taxpayer elected to receive a series of substantially equal payments from an ira pursuant to sec_72 when he retired from his own company at age four years later when he sold the business for less profit than he anticipated he received an additional distribution from his account to compensate him for his loss of anticipated revenue this court held that petitioner’s receipt of an additional distribution did not fall within one of the exceptions provided in sec_72 and was an impermissible modification to the prior series of substantially_equal_periodic_payments thus triggering the recapture_tax under sec_72 arnold v commissioner supra pincite in novak the court_of_appeals for the ninth circuit examined whether the irs possessed the power to levy upon an erisa account to compensate the victims of the defendant’s crimes and where the defendant’s right to access the account notably in murillo v commissioner tcmemo_1998_13 affd without published opinion 166_f3d_1201 2d cir the court held that a taxpayer’s forfeit of his retirement_plan as part of his criminal plea would also not trigger application of the 10-percent additional tax under sec_72 without incurring a penalty for federal_income_tax purposes had not yet commenced as to the latter consideration the court_of_appeals held under the steps into the taxpayer’s shoes principle see nat’l bank of commerce 472_us_713 a tax levy can demand that a retirement_plan directly pay to the irs any post-retirement payments that otherwise would have automatically gone to the taxpayer and if the plan allows the participant to demand payment before retirement or at a different rate--including immediate payment of the entire present_value of benefits--the full amount that the participant could presently demand retirement_plan distributions to satisfy such a tax levy are not subject_to the ten-percent penalty tax other circuits have held that the irs has the authority to demand annuity and retirement_funds when the beneficiary has the contractual right immediately to withdraw the money sought see 145_f3d_1218 10th cir taxpayer’s right to liquidate his ira and withdraw the funds therefrom even if subject_to some interest penalty undoubtedly constituted a ‘right to property’ subject_to the irs’ administrative levy power under sec_6331 upon the plan’s receipt of the notice_of_levy the irs stepped into the taxpayer’s shoes and acquired all his rights in the ira including his right to liquidate the mutual_fund shares in his ira and withdraw the cash proceeds 476_f3d_1041 9th cir accordingly for purposes of determining whether the recapture provision under sec_72 applies in the light of a levy action commenced under sec_6330 if the levy on the property occurs as the result of the irs’s stepping into the shoes of the taxpayer then that action should be treated as nonvoluntary on the part of the taxpayer and accordingly not subject_to either the 10-percent additional tax under sec_72 or the recapture_tax pursuant to sec_72 if however the taxpayer has a right to access the funds and does so in an effort to alleviate his tax_liability or does so in a manner such as in arnold v commissioner supra that modifies the series of substantially equal payments under sec_72 for his personal gain then that voluntary action should trigger the recapture penalty under sec_74 based on the foregoing we reject petitioner’s argument that the recapture penalty under sec_72 supersedes the levy exception provision under sec_72 in doing so we conclude that respondent’s appeals_office did not act in an arbitrary or capricious manner in disregarding petitioner’s position that a levy upon his ira account would result in not only a significant withdrawal from his account but an unduly and overly intrusive depletion of most of the account as a result of the application of the recapture_tax as to petitioner’s argument that respondent’s appeals_office did not consider petitioner’s position that the proposed levy is unfair in the light of his inability to work and medical conditions we are unpersuaded that any issue of fact exists petitioner presented no evidence at the time of the hearing that he was unable to work he merely stated that due to a tight job market in the telecommunications industry he was unable to find worthwhile work although petitioner did include mention in his explanation attached to the original oic that he had undergone two angioplasty procedures he offered no additional evidence to show how these procedures or the effects therefrom had rendered him medically unable to work accordingly we hold that respondent’s appeals_office did not act in an arbitrary or capricious manner in sustaining the proposed levy action as there was no evidence presented whereby the appeals_office could determine that the levy was unduly burdensome given petitioner’s medical status with respect to petitioner’s argument that respondent’s appeals_office failed to appreciate fully petitioner’s monthly expenses in the light of the monthly amount he was receiving from his ira we are again unpersuaded by the lack of evidence produced by petitioner in support of this claim first petitioner only provided a scant 3-month record vis-a-vis photocopies of money orders all of which appear to be notated to correspond to the expenses as listed on his oic form 433-a in anticipation of trial none of which correspond in amount to the amounts listed on form 433-a second we are unconvinced by the letter purportedly written by petitioner’s mother that he had been renting space in her home for the past years and paying her dollar_figure per month in rent petitioner produced no receipts or bank records to corroborate this claim moreover while we are convinced that petitioner did in fact live with his mother we are not persuaded that he was required to spend more than one- half of his monthly income on rent food and clothing accordingly we hold that respondent’s appeals_office did not act in an arbitrary or capricious manner in rejecting petitioner’s oics which were largely premised on his position that he could not afford to make a larger payment finally we note that the irs manual on notice in levy cases provides that in deciding whether to levy on a retirement account the commissioner’s appeals_office should determine whether the taxpayer’s conduct has been flagrant with some examples of flagrant conduct being taxpayers who have placed other assets beyond the reach of the government by dissipating them administration internal_revenue_manual cch notice to levy sec_5 at big_number in this case the kansas city tax clinic candidly shared with respondent the details of petitioner’s gambling addiction we are convinced based on this evidence and our examination of both petitioner’s financial statements and the rapidly declining ira balances as previously detailed in this report that a large portion of the dollar_figure withdrawn from petitioner’s ira accounts between and went to fund his gambling addiction we are further convinced by our examination of the bank of america statements that detail petitioner’s account balances as of date that at the time that petitioner would have been required to pay his federal_income_tax owing for all of the years in issue he could have done so but elected not to for the benefit of his proclivity for racetracks and casinos finally we are convinced in the light of the above irs manual guidance and the unfortunate yet convincing facts presented with respect to petitioner’s gambling habit that respondent’s appeals officer did not act in an arbitrary or capricious manner in rejecting either of petitioner’s oics and in doing so sustaining the proposed levy action accordingly without any evidence to create a question of fact whether respondent’s appeals_office abused its discretion respondent’s motion for summary_judgment will be granted and petitioner’s cross-motion for summary_judgment will be denied decision will be entered an appropriate order and
